Exhibit 10.53

PHARMERICA CORPORATION

PharMerica Corporation 2007 Omnibus Incentive Plan, As Amended

Restricted Stock Unit Award Agreement (2009)

This EXECUTIVE RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), granted
under the PharMerica Corporation 2007 Omnibus Incentive Plan, as amended (the
“Plan”) is effective as of [                    ] and is made between PharMerica
Corporation, a Delaware corporation (the “Company”) and [                    ]
(the “Recipient”).

Preliminary Statements

WHEREAS, the Company has determined that it is desirable and in its best
interests to grant to the Recipient restricted stock units subject to the
vesting and other conditions set forth herein, in order to provide the Recipient
with a significant interest in the Company’s growth so that the Recipient will
have a greater incentive to perform at the highest level and further the
interests of the Company and the shareholders of the Company (the “Award”); and

WHEREAS, any capitalized term not herein defined shall have the meaning as set
forth in the Plan.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein:

1. Grant of Restricted Stock Units. On the terms and conditions of this
Agreement and the Plan, the Committee grants to the Recipient a restricted stock
unit award (the “Award”) which, if earned based on the vesting schedule in
Section 2 below, shall be payable in shares of the common stock of the Company
(the “Stock”). The number of restricted stock units to be issued pursuant to the
Award is [                    ] (the “Restricted Stock Units”). The date of
grant of the Restricted Stock Units is [            ] (the “Grant Date”).

The Recipient’s right, if any, to continue to be employed by the Company will
not be enlarged or otherwise affected by the receipt of this Award and the
receipt of this Award will not in any way restrict the right of the Company to
terminate the Recipient’s employment at any time.

2. Vesting of the Restricted Stock Units. Except as provided in Section 3 below,
the Restricted Stock Units shall become vested in accordance with the following
schedule, provided that the Recipient remains in the continuous employment of
the Company from the date hereof through the Vesting Dates set forth below:

 

Vesting Date

   No. of Units Vested   Total Percentage of Award Vested  

1st Anniversary of Grant Date

   [        ]   50 % 

2nd Anniversary of Grant Date

   [        ]   100 % 



--------------------------------------------------------------------------------

Except as set forth in Section 3 below, there shall be no proportional vesting
prior to a Vesting Date; all vesting shall occur only on the Vesting Dates set
forth above.

3. Acceleration of Vesting of the Award. Notwithstanding Section 2 above, upon
the occurrence of any of the following events, the Recipient shall become either
fully vested or vested in a pro-rata portion of the Award as set forth in this
Section 3.

(a) Full Acceleration of Vesting due to Death or Disability. Upon the
termination of the Recipient’s employment with the Company by reason of the
Recipient’s death or disability (within the meaning of Section 409A), the Award
shall become fully vested as of the date of the Recipient’s termination of
employment.

(b) Full Acceleration of Vesting due to Change in Control Where Award Not
Assumed or Replaced. Upon a Change in Control, and provided that (i) Company or
the successor of the Company does not assume or replace this Award with an
equity or cash award of equal or greater value in connection with such Change in
Control and (ii) the Recipient has been continuously employed by the Company
from the date hereof through such Change in Control, the Award shall become
fully vested as of the date of such Change in Control.

(c) Full Acceleration of Vesting due to Termination in Connection with Change in
Control Where Award is Assumed or Replaced. Upon the termination of the
Recipient’s employment with the Company if, within one (1) year following a
Change in Control where this Award is assumed or replaced by the Company or the
successor to the Company, and (i) the Recipient’s employment is terminated by
the Company without “Cause” (as defined in Section 3(e)(ii) below) or (ii) the
Recipient terminates employment for “Good Reason” (as defined in Section 3(e)(i)
below), and provided that the Recipient executes a non-revocable written release
in the form provided by the Company or its successors, the Award shall become
fully vested as of the date of the Recipient’s termination of Employment.

(d) Pro-Rata Acceleration of Vesting Upon Termination Without Cause or For Good
Reason. Upon the termination of the Recipient’s employment with the Company by
the Company without Cause or the Recipient’s termination of his employment for
Good Reason and provided that the Recipient executes a non-revocable written
release in the form provided by the Company or its successors, the Award shall
become vested on a pro-rata basis as set forth in this Section 3(d). Under this
Section 3(d), the number of Restricted Stock Units pursuant to the Award that
shall be paid upon the Recipient’s termination of employment is the number of
Restricted Stock Units as if the Recipient were still employed on the Vesting
Date, multiplied by a fraction; the numerator of which is the total number of
complete months worked by the Recipient during the vesting period, and the
denominator of which is 24, the total number of months in the vesting period.

 

2



--------------------------------------------------------------------------------

(e) Definitions. For purposes hereof, the following definitions shall apply:

(i) “Good Reason” shall mean the occurrence of one or more of the conditions in
(A), (B) or (C) below:

(A) A reduction of the Recipient’s salary other than (i) a reduction based on
the Company’s financial performance, or (ii) a reduction made to the salaries
provided to all or most of the other management or executive employees of the
Company with similar responsibilities, positions, compensation or other criteria
as determined by the Committee in good faith;

(B) A significant change in the Recipient’s responsibilities and/or duties which
constitutes, when compared to the Recipient’s responsibilities and/or duties
before the Change in Control, a demotion; or a material loss of title or office;
or

(C) The relocation of the offices at which the Recipient is principally employed
as of the Change in Control to a location more than fifty (50) miles from such
offices, which relocation is not approved by the Recipient.

(ii) “Cause” means:

(A) Any willful, material violation of any law or regulation applicable to the
business of the Company;

(B) Conviction for, or guilty plea to, a felony or a crime involving moral
turpitude, or any willful perpetration of a common law fraud;

(C) Commission of any act of personal dishonesty which involves personal profit
in connection with the Company;

(D) Intentional wrongful disclosure of confidential information of the Company;

(E) Intentional wrongful engagement in any competitive activity;

(F) The willful and continued failure or refusal to perform the material duties
required of the Recipient as an employee, officer, director or consultant of the
Company (other than as a result of disability);

(G) Disregard of the policies of the Company so as to cause material loss,
damage or injury to the property, reputation or employees of the Company;

(H) Ongoing alcohol/drug addiction and a failure by the Recipient to
successfully complete a recovery program; or

 

3



--------------------------------------------------------------------------------

(I) Any other misconduct by the Recipient which is materially injurious to the
financial condition or business reputation of, or is otherwise materially
injurious to, the Company.

(f) Notwithstanding the foregoing, the Committee, in its sole and absolute
discretion, may accelerate all or any portion of the vesting of the Restricted
Stock Units at any time.

4. Forfeiture of the Award. Subject to Section 3, any portion of the Award that
remains unvested upon the Recipient’s termination of employment shall
automatically be forfeited on the date that the Recipient ceases to be employed
by the Company.

5. Payment of Award.

(a) Payment of the Award shall be made on a date as soon as administratively
practicable following the completion of the vesting period, but in no event
later than March 15, of the year in which the final Vesting Date occurs.

(b) Payment of the Award shall be in the form of whole shares of Stock only.

6. Dividend Equivalent Rights. With respect to the Restricted Stock Units
awarded to the Recipient pursuant to this Agreement, during the vesting period
set forth in Section 2 hereof, the Recipient shall also be entitled to receive a
number of restricted stock units (“Dividend Equivalent Stock Units”) equal to
(a) (i) the number of Restricted Stock Units earned by the Recipient under
Sections 2 and/or 3 (as applicable) multiplied by (ii) the cumulative amount of
cash dividends paid by the Company that the Recipient would have received had he
owned the earned Restricted Stock Units on each dividend record date through the
Vesting Date, divided by (b) the closing price of the Stock on the Vesting Date.
Dividend Equivalent Stock Units granted under this Section 6 shall vest based on
the vesting schedule set forth in Section 2 hereof, provided that for the
purposes of such vesting schedule, the Dividend Equivalent Stock Units shall be
deemed to have been granted as of the Grant Date.

7. Tax Payment.

(a) At such time as the Recipient is entered as the stockholder of record with
respect to the shares of Stock paid out with respect to the Restricted Stock
Units earned pursuant to this Agreement (including the Dividend Equivalent Stock
Units granted pursuant to Section 6 herein), the Recipient (or his/her personal
representative) shall deliver to the Company, within ten (10) days after the
occurrence of such registration specified above (or in the event of death,
within ten (10) days of the appointment of the personal representative) (a
“Payment Date”), (i) either a check payable to the Company in the amount of all
withholding tax obligations (whether federal, state, local or foreign income or
social insurance tax), imposed on the Recipient and the Company by reason of the
payment with respect to the Restricted Stock Units, or a withholding election
form to be provided by the Company upon request by the Recipient (or personal
representative), and (ii) Recipient’s execution of a written “Agreement to
Protect Company Assets” in a form acceptable to the Company, unless Recipient
has previously executed and delivered such an agreement to the satisfaction of
the Company.

 

4



--------------------------------------------------------------------------------

(b) In the event the Recipient or his personal representative elects to satisfy
the withholding obligation by executing the withholding election form, the
actual number of shares of Stock to be paid to the Recipient shall be reduced by
the smallest number of whole shares of Stock which, when multiplied by the Fair
Market Value of the Stock on the Payment Date, is sufficient to satisfy the
amount of the withholding tax obligations imposed on the Company by reason of
the Recipient being recorded as the stockholder of record of the shares of
Stock. In the event that the Recipient fails to tender either the required check
or withholding election, the Recipient shall be deemed to have elected and
executed the withholding election form.

8. Effect of Changes in Capitalization or Change in Control.

(a) Changes in Stock. If the outstanding shares of Stock are increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities of the Company by reason of any recapitalization,
reclassification, stock split, reverse split, combination of shares, exchange of
shares, stock dividend or other distribution payable in capital stock, or other
increase or decrease in such shares effected without receipt of consideration by
the Company occurring after the date the Award is granted, then, in the Board’s
discretion, a proportional and appropriate adjustment may be made by the Board
in the number and kind of shares subject to the Award, so that the proportional
interest of the Recipient immediately following such event shall, to the extent
practicable, be the same as immediately prior to such event. In the event of any
distribution to the Company’s stockholders of securities of any other entity or
other assets (other than dividends payable in cash or stock of the Company)
without receipt of consideration by the Company, the Board shall, in such manner
as it deems appropriate, adjust the number and kind of shares subject to the
Award to reflect such distribution.

(b) Reorganization in Which the Company Is the Surviving Company. Subject to
8(c) below, if the Company shall be the surviving Company in any reorganization,
merger, or consolidation of the Company with one or more other companies or
other entities, the Award shall pertain to and apply to the securities to which
a holder of the number of shares of Stock subject to the Award would have been
entitled immediately following such reorganization, merger, or consolidation,
with a corresponding proportional adjustment of the Award, as may be applicable
so that the aggregate value of the Award thereafter shall be the same as the
aggregate value of the Award immediately before such reorganization, merger, or
consolidation.

(c) Change in Control. In the event of a Change in Control, the Board may
(i) make provisions in connection with such transaction for the continuation of
the Award; (ii) reach an agreement with the acquiring or surviving entity that
the acquiring or surviving entity will assume the obligation of the Company
under the Award; (iii) reach an agreement with the acquiring or surviving entity
that the acquiring or surviving entity will convert the Award into an award of
at least equal value, determined as of the date of the transaction, to purchase
stock of the acquiring or surviving entity; or (iv) terminate the Award
effective upon the date of the applicable transaction and either make, within
sixty (60) days after the date of the applicable transaction, a cash payment to
the Recipient equal to product of the number of Restricted Stock Units subject
to the Award and the Fair Market Value, as of the date of the applicable
transaction, of a share of Stock; provided, however, that the Board determines
that any such modification does not have a substantial adverse economic impact
on the Recipient as determined at the time of such modification.

 

5



--------------------------------------------------------------------------------

9. General Restrictions. The Company shall not be required to sell or issue any
shares of Stock under the Award if the sale or issuance of such shares would
constitute a violation by the Recipient or by the Company of any provision of
any law or regulation of any governmental authority, including without
limitation any federal or state securities laws or regulations. If at any time
the Company shall determine, in its discretion, that the listing, registration,
or qualification of any shares of Stock subject to the Award upon any securities
exchange or under any state or federal law, or the consent or approval of any
government regulatory body, is necessary or desirable as a condition of, or in
connection with, the issuance or purchase of shares of Stock, the Award may not
be exercised in whole or in part unless such listing, registration,
qualification, consent, or approval shall have been effected or obtained free of
any conditions not acceptable to the Company, and any delay caused thereby shall
in no way affect the date of termination of the Award. Specifically in
connection with the Securities Act of 1933 (as now in effect or as hereafter
amended), unless a registration statement under such Act is in effect with
respect to the shares of Stock covered by the Award, the Company shall not be
required to sell or issue such shares unless the Company has received evidence
satisfactory to it that the holder of the Award may acquire such shares pursuant
to an exemption from registration under such Act. Any determination in this
connection by the Company shall be final, binding, and conclusive. The Company
may, but shall in no event be obligated to, register any securities covered
hereby pursuant to the Securities Act of 1933 (as now in effect or as hereafter
amended). The Company shall not be obligated to take any affirmative action in
order to cause the issuance of shares of Stock pursuant to the Award to comply
with any law or regulation of any governmental authority. As to any jurisdiction
that expressly imposes the requirement that the Award shall not be granted or
paid unless and until the shares of Stock covered by the Award are registered or
are subject to an available exemption from registration, the grant or payment of
the Award (under circumstances in which the laws of such jurisdiction apply)
shall be deemed conditioned upon the effectiveness of such registration or the
availability of such an exemption.

10. Restrictions On Transfer. Other than by will or under the laws of descent
and distribution, the Recipient shall not have the right to make or permit to
occur any transfer, pledge or hypothecation of all or any portion of any
unvested portion of the Award, whether outright or as security, with or without
consideration, voluntary or involuntary. Any such transfer, pledge or
hypothecation not made in accordance with this Agreement shall be deemed null
and void.

11. Interpretation of this Agreement. All decisions and interpretations made by
the Committee or the Board with regard to any question arising under this
Agreement shall be final, binding and conclusive on the Company and the
Recipient and any other person entitled to receive the benefits of the Award as
provided for herein.

12. Governing Law. The validity, interpretation and enforcement of this
Agreement are governed in all respects by the laws of the State of Delaware,
without giving effect to its conflict of laws principles, and by the laws of the
United States of America.

13. Binding Effect. Subject to all restrictions provided for in this Agreement
and by applicable law relating to assignment and transfer of this Agreement and
the Award provided for herein, this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, executors,
administrators, successors, and assigns.

 

6



--------------------------------------------------------------------------------

14. Notice. Any notice hereunder by the Recipient to the Company shall be in
writing and shall be deemed duly given if mailed or delivered to the Company at
its principal office, addressed to the attention of the Board, or if so mailed
or delivered to such other address as the Company may hereafter designate by
notice to the Recipient. Any notice hereunder by the Company to the Recipient
shall be in writing and shall be deemed duly given if mailed or delivered to the
Recipient at the address specified below by the Recipient for such purpose, or
if so mailed or delivered to such other address as the Recipient may hereafter
designate by written notice given to the Company.

15. Severability. In the event that any one or more of the provisions or portion
thereof contained in this Agreement shall for any reason be held to be invalid,
illegal or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.

16. Effectiveness of Agreement. This Agreement shall not be effective unless
Recipient executes and delivers within 10 business days of the date of this
Agreement (a) this Agreement and (b) a written “Agreement to Protect Company
Assets” in a form acceptable to the Company, unless Recipient has previously
executed and delivered such an agreement to the satisfaction of the Company.

17. Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior understandings and agreements written or oral, of the
parties hereto with respect to the subject matter hereof. There is no
representation or statement made by any party on which another party has relied
which is not included in this Agreement. Neither this Agreement nor any term
hereof may be amended, waived, discharged, or terminated except by a written
instrument signed by the Company and the Recipient; provided, however, that the
Company unilaterally may waive any provision hereof in writing to the extent
that such waiver does not adversely affect the interests of the Recipient
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof. Notwithstanding anything in this Agreement to the contrary, the terms of
this Agreement and all Awards granted hereunder shall be subject to the terms of
any written employment agreement, if any, between the Recipient and the Company.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement, or caused this Agreement to be duly executed and delivered on his or
its behalf, as of the day and year first above written.

 

PHARMERICA CORPORATION BY:  

 

DATE:  

 

RECIPIENT

 

DATE:  

 

RECIPIENT’S ADDRESS:

 

 

 